Exhibit 10.1 SUBLEASE This Sublease (“ Sublease ”) is made as of January , 2017 (the “ Effective Date ”) by and between CSR Technology, Inc., a Delaware corporation (“ Sublandlord ”) and Exar Corporation, a Delaware corporation (“ Subtenant ”). RECITALS WHEREAS, Sublandlord is the current “Tenant” and SJ Rincon LLC, a Delaware limited liability company (as successor-in-interest to Montague Rincon Property, LLC, a Delaware limited liability company) (“ Master Landlord ”) is the current “Landlord” under that certain Lease Agreement dated April 19, 2013 (as the same may be further amended from time to time, the “ Master Lease ”), a true and correct copy of which existing Master Lease (with certain commercial terms redacted, and subject to the clarification regarding the Subtenant’s Share of the Complex in Section 5(C) hereof) is attached hereto as ExhibitA and made a part hereof, covering certain premises (the “ Premises ”) comprising approximately 65,223 rentable square feet in that certain building located at 1060 Rincon Circle, San Jose, California 95131 (the “ Building ”), as more particularly described in the Master Lease and as depicted on Exhibit B attached hereto and made a part hereof WHEREAS, Subtenant wishes to sublease from Sublandlord the entire Premises, together with those rights that Sublandlord has to use the Common Area pursuant to the Master Lease (the “ Sublease Premises ”), and Sublandlord wishes to sublease the Sublease Premises to Subtenant, pursuant to the terms of this Sublease. NOW THEREFORE, in consideration of the mutual promises and covenants contained in this Sublease, and for other valuable consideration which they hereby acknowledge, the parties agree as follows: 1. DEFINED TERMS . Terms used in this Sublease which are not specifically defined herein shall have the same meaning as they have in the Master Lease. 2. SUBLEASE OF SUBLEASE PREMISES . Subject to the provisions and conditions of this Sublease, Subtenant agrees to sublease the Sublease Premises from Sublandlord and Sublandlord agrees to sublease the Sublease Premises to Subtenant. This Sublease and Subtenant’s rights to the Sublease Premises shall be subject to the terms and provisions of the Master Lease. 3. TERM . This Sublease shall take effect as of the later of the Effective Date of this Sublease or the date that Sublandlord obtains Master Landlord’s written consent to this Sublease and Tenant’s alteration plans shown on Exhibit C attached hereto (“ Alteration Plans ”); provided that Subtenant’s execution of the Landlord Consent to Sublease relating to this Sublease shall be deemed confirmation that the condition regarding approval of the Alteration Plans has been satisfied. Subtenant shall timely provide such information as Master Landlord requires, and otherwise comply in all respects with the Master Lease. Sublandlord or Subtenant may elect to terminate this Sublease by delivery of written notice thereof to the other party if Sublandlord fails for any reason to obtain Master Landlord’s written consent to this Sublease within thirty (30) days from the date hereof. Further, Sublandlord may terminate this Sublease upon written notice to Subtenant if Subtenant fails to provide the Security Deposit (as defined herein) and First Rent (as defined herein) within five (5) business days of the later to occur of (i) Subtenant’s execution of the Sublease or (ii) receipt of Master Landlord’s consent to this Sublease. The term of the Sublease (“ Sublease Term ”) shall commence on the latest to occur of: (i) mutual execution of the Sublease; (ii) receipt of Master Landlord's signed written consent to the Sublease; (iii) the date Subtenant provides proof of insurance required by the Sublandlord pursuant to this Sublease and Master Landlord pursuant to the Master Lease; or (iv) the date Subtenant provides both the Security Deposit and First Rent; or (v) the earlier of (A) the date Subtenant commences business operations in the Sublease Premises or (B) September 1, 2017 (the “ Sublease Commencement Date ”). 1 Subtenant shall be granted access to the Sublease Premises for the purpose of delivering furniture, fixtures and equipment, and installing improvements that have been approved in writing by Sublandlord and Master Landlord upon the latest to occur of subsections (i) through (iv), inclusive, in the immediately preceding paragraph, and receipt of Subtenant’s general contractor’s proof of insurance in amounts required by this Sublease and/or by the Master Landlord (the “ Early Occupancy Date ”). No Base Rent or Sublease Additional Rent (both as defined herein) shall be payable during the time period between the Early Occupancy Date and June 30, 2017 (unless the Sublease Commencement date occurs prior to June 30, 2017, in which case Base Rent and Sublease Additional Rent shall be due and payable beginning on the Sublease Commencement Date). Sublease Additional Rent (but no Base Rent) shall be payable between July 1, 2017 and the Sublease Commencement Date. Any such occupancy between the Early Occupancy Date and the Sublease Commencement Date shall otherwise be subject to all provisions and conditions of the Sublease and Master Lease. In no event shall Subtenant conduct business operations in the Sublease Premises during the period between the Early Occupancy Date and the Sublease Commencement Date. 4. EXPIRATION DATE . The Sublease Term shall expire on July 31, 2023 (the “ Expiration Date ”), unless sooner terminated pursuant to the terms hereof. Subtenant shall have no option to extend the term of this Sublease, nor any right of first offer or refusal with respect to other space, nor any express right of termination, notwithstanding anything in the Master Lease to the contrary. The term of this Sublease shall automatically terminate if the term of the Master Lease terminates for any reason. Any hold over beyond the expiration or earlier termination of the term of this Sublease shall only be with the consent of Sublandlord and Master Landlord, which consent may be withheld in Sublandlord's and/or Master Landlord’s sole discretion. Without limitation of the other provisions of the Master Lease which so apply, the provisions of the Master Lease relating to any hold over under the Master Lease are expressly stated to apply to any such hold over under this Sublease except that Subtenant shall have no right to hold over in the Premises. Notwithstanding the foregoing, in the event that (i) Sublandlord does not exercise any right it has pursuant to the Master Lease to extend the term of the Master Lease, and (ii) Subtenant has an agreement in place with Master Landlord to lease the Subleased Premises directly from Master Landlord commencing upon the expiration of the Master Lease, then the Expiration Date of this Sublease shall be extended to be coterminous with the expiration of the term of the Master Lease. Rent during any such extension shall be payable to Sublandlord at the same rate as for the immediately prior month. 2 5. RENT . A.Commencing on the Sublease Commencement Date, Subtenant shall pay monthly rent (" Base Rent ") to Sublandlord during the term of this Sublease, without offset, deduction or abatement, which Base Rent shall be: Sublease Period Base Rent Rate Monthly Base Rent Payment Sublease Commencement Date* - 8/31/18 $1.25 per RSF 9/1/18 - 8/31/19 $1.288 per RSF 9/1/19 - 8/31/20 $1.327 per RSF 9/1/20 - 8/31/21 $1.367 per RSF 9/1/21 - 8/31/22 $1.408 per RSF 9/1/22 - 7/31/23 $1.450 per RSF * Subject to the Free Rent Period (as defined below). B.Base Rent shall be payable to Sublandlord on a monthly basis at the address set forth in Section 23 below, and shall be due and payable on the first (1st) day of each calendar month. Notwithstanding the foregoing, but provided Subtenant is not then in default hereunder beyond any applicable notice and cure period, the Base Rent shall be abated for three (3) months to be applied during months two (2), three (3) and four (4) of the Sublease Term (“ Free Rent Period ”). Subtenant shall remain responsible for all utilities to the Sublease Premises, and all Sublease Additional Rent (as defined below) during the Free Rent Period. If the Sublease Commencement Date is other than the first day of a calendar month, or the Expiration Date is other than the last day of a calendar month, then the Rent (as defined below) shall be prorated based upon the actual number of days in such calendar month. C. In addition to Base Rent, commencing on the first to occur of the Sublease Commencement Date or July 1, 2017, Subtenant shall pay to Sublandlord, without offset, deduction or abatement, all costs of Common Area Maintenance Costs, Taxes, and Insurance for the Building, and Subtenant's Share of the Common Area Maintenance Costs, Taxes, and Insurance in the Complex (collectively “ Sublease Additional Rent ”) to Sublandlord in accordance with the provisions and conditions of the Master Lease. Estimated payments of Sublease Additional Rent shall be payable to Sublandlord at the address set forth in Section 23 below on a monthly basis as per the Master Lease, and shall be due and payable on the first (1st) day of each calendar month. Subtenant shall be responsible to pay for any annual reconciliation of Sublease Additional Rent as per the terms of the Master Lease. If Sublandlord incurs costs or expenses, including, without limitation, increased Sublease Additional Rent or Rent under the Master Lease by reason of Subtenant causing any damage to the Sublease Premises or any surrounding areas, or by reason of any disproportionate or excessive use of Building systems or utilities, then such costs and expenses shall be paid by Subtenant to Sublandlord as Sublease Additional Rent as set forth in Section 5(E) below, which shall be paid in addition to monthly estimated Sublease Additional Rent payments. “ Subtenant’s Share ” is defined to be a fraction, the numerator of which is the number of square feet of the Sublease Premises and the denominator of which is (i) as to the Building, the total number of square feet of the Building, and (ii) as to the Complex, the total number of square feet of the Complex. As of the Sublease Commencement Date, Subtenant’s Share of the Building shall be equal to 100%. Subtenant acknowledges that the Master Lease was signed when the Master Landlord’s predecessor-in-interest owned three buildings in the Complex consisting of a total of 208,795 rentable square feet. Therefore, the Master Lease reports that Sublandlord’s proportionate share of the Complex is 31.24%. We have been informed that the area included in the Complex may have since been reduced. If the Complex area has been reduced, Sublandlord’s proportionate share (and therefore Subtenant’s Share) of the Complex may have increased, and Subtenant agrees to pay such increased share. 3 D. In addition, Subtenant shall pay to Sublandlord, without offset, deduction or abatement, for Subtenant’s Share of all other rent, sums, costs and expenses of any nature required to be paid by Sublandlord under the Master Lease by reason of Subtenant’s use or occupancy of the Sublease Premises. E.Base Rent, Sublease Additional Rent and all other costs and expenses payable hereunder by Subtenant shall be referred to collectively, as " Rent ." All monthly Base Rent and estimated payments of Sublease Additional Rent shall be paid on a monthly basis and are due and payable the first day of each month. All Rent (other than Base Rent and estimated Sublease Additional Rent) shall be paid by Subtenant on the earlier of (i) the date required for payment of same under the Master Lease or as specified in this Sublease, or (ii) ten (10) days following Sublandlord's written demand therefor. Sublandlord may impose a late charge of five percent (5%) of the amount due for any Rent payment not received on or before the date it is due. In addition, all amounts not paid by Subtenant on or before the date due shall bear interest at the rate of ten percent (10%) per annum. Notwithstanding the foregoing, before assessing a late charge or late interest the first time in any twelve (12) month period, Sublandlord shall waive such late charge and late interest if Subtenant pays such delinquency within five (5) days thereafter. 6. FIRST RENT . Upon obtaining Master Landlord’s written consent to this Sublease Subtenant shall deliver to Sublandlord one (1) full month's Base Rent (collectively, “ First Rent ”) to be applied to the first calendar month of the Sublease Term. 7. FURNITURE. On the Sublease Commencement Date, Sublandlord shall convey to Subtenant ownership of that certain furniture (the “ Furniture ”) currently located in the Sublease Premises as of the Effective Date, and the Emergency Generator and Generator Equipment (both as defined in the Master Lease) pursuant to the Bill of Sale attached as Exhibit D and incorporated herein by this reference. All such Furniture, the Emergency Generator and Generator Equipment are provided by Sublandlord to Subtenant in their current “AS IS, WHERE IS” condition with all faults and without representation or warranty from Sublandlord. Subtenant may modify, remove, relocate or dispose of the Furniture or any portion thereof or the Emergency Generator or Generator Equipment without recourse or obligation to the Sublandlord. All representations or warranties relating to such Furniture and/or Emergency Generator and/or Generator Equipment, whether express or implied, are expressly disclaimed and excluded. Subtenant hereby expressly releases Sublandlord from any liability or Master Lease obligations related to the Furniture and/or Emergency Generator and/or Generator Equipment. 8. CONDITION OF THE SUBLEASE PREMISES . Subtenant represents and warrants that Subtenant has reviewed the Sublease Premises and has independently determined that the Sublease Premises are suitable for its intended uses. SUBTENANT ACCEPTS THE SUBLEASE PREMISES "AS IS, WHERE IS," WITHOUT REPRESENTATION OR WARRANTY BY SUBLANDLORD. ALL OTHER REPRESENTATIONS AND WARRANTIES OF SUBLANDLORD, EXPRESS OR IMPLIED, ARE EXCLUDED. Sublandlord will not be required to make any improvements to the Premises or Sublease Premises, or to provide any tenant improvement or other allowance to Subtenant. 4 9.
